Citation Nr: 0309265	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for subpatellar 
chondromalacia of the right knee, currently rated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for subpatellar 
chondromalacia of the left knee, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to 
October 1975, July 1980 to April 1986, and from December 1986 
to July 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  The RO denied increased ratings for the lumbar 
spine, cervical spine, and right knee disabilities, and 
granted an increase (compensable) rating of 10 percent for 
the left knee disability.  As a 10 percent rating is not the 
maximum rating available for the left knee disability, the 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




In November 2002 the Board undertook additional development 
on the issues of increased ratings for right and left knee 
disabilities, a lumbar spine disability, and a cervical spine 
disability, pursuant to 38 C.F.R. § 19.9(a)(2).  This has 
been completed.  In March 2003 the Board provided notice of 
the development as required by 38 C.F.R. § 20.903.  The 
appellant did not respond to the request for information 
concerning the treatment of his disabilities since January 
2000.  

In Disabled American Veterans  v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the November 2002 development the Board 
obtained a VA examination, which was completed in April 2003.  
This evidence has not been considered by the RO and the 
appellant has not waived initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304.  


The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 may 
apply with regard to the evaluation of the lumbar and 
cervical spine disabilities.  The Board points out that 
amendments have been made to the criteria used to rate 
intervertebral disc syndrome under Diagnostic Code 5293 since 
the veteran initiated his appeal.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The amendments took effect September 23, 
2002.  As the most recent supplemental statement of the case 
was issued in June 2001, the RO has not had an opportunity to 
address the new criteria, and the veteran has not been 
informed of the new criteria and their application.  Also, 
application of the recently amended rating criteria may 
necessitate a VA rating examination. 

The Board points out that the CAVC has stated that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  If the criteria 
under Diagnostic Code 5293 are applicable in this case, then 
the veteran should be afforded the opportunity to have his 
case reviewed under the more favorable criteria.  

The CAVC has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Although the Board secured a VA examination in April 2003, 
the need for another one or an addendum to the report is 
evident.  

In the memorandum, the Board specifically asked that the 
examiner be furnished a copy of 38 C.F.R. §§ 4.40, 4.45, 4.59 
and the old and new versions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  However, the examiner reported that copies of 
these provisions were not made available.  The examiner 
offered to provide an addendum to the report or conduct any 
further testing if necessary once furnished with copies of 
the criteria.  In this regard, the Board notes that in 
developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria. See Massey v. Brown, 7 Vet. App. 
204 (1994).  A thorough and contemporaneous examination 
should include the examiner's access to the veteran's medical 
history, in order to assess to all applicable rating 
criteria, thereby enabling the examiner to describe the 
veteran's symptoms in terms consistent with the rating 
criteria.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
38 C.F.R. § 4.1 (2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The Board's review of the claims file discloses that while 
the RO informed the veteran of the VCAA in a June 2001 
letter, there were only three brief paragraphs pertaining 
thereto which does not satisfy the requirement that the RO 
issue a development letter consistent with the notice 
requirements of the VCAA.  Also, the subsequent supplemental 
statement of the case did not include the provisions of 
38 U.S.C.A. § 5103(a) referable to the VCAA.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should obtain an addendum from 
the VA physician who examined the veteran 
in April 2003.  (If that physician is not 
available, a suitable substitute should 
be designated.)  The VA physician should 
be provided with copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the old and new 
versions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  All findings, opinions and 
bases therefore should be set forth in 
detail.  The examiner should state the 
findings in terms consistent with the 
applicable criteria, including the old 
and new versions of Diagnostic Code 5293.  
If the physician recommends another 
examination, then such tests as the 
examining physician deems necessary 
should be performed.  

In either event, the claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to crafting the 
addendum and/or conduction of additional 
examination.  The examiner must annotate 
the addendum and/or examination report 
that the claims file was in fact made 
available for review in conjunction with 
the examination.  

Any report provided should explicitly 
reflect the review by the physician of 
all pertinent information in the claims 
folder, and should include a complete 
rationale for all opinions expressed.  

4.  The RO should review the requested 
addendum and/or examination report to 
ensure it is/they are responsive to and 
in complete compliance with the Board's 
development and if it is/they are not, 
the RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
increased ratings for right and left knee 
disabilities, a lumbar spine disability, 
and a cervical spine disability.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
June 2001 supplemental statement of the 
case (SSOC).  

Also, in adjudicating the claim, the RO 
should take into account the newly 
amended provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, and document it 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2002).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


